KELLER and CUNNINGHAM, J J., dissent.
Argued April 25, 1929.
G. Wallace Bryant, a resident of Buncombe County, North Carolina, presented his petition to the judge of the juvenile court of that county representing that his two minor children under the age of sixteen were being neglected, and prayed the court to make such inquiry and make such an order as the court might deem proper and for the best interests of the children. The summons was served, as provided by the law of North Carolina, upon Margaret M. Bryant, the mother and the appellant herein, and after several continuances, a hearing was had on July 14, 1927. The court found that it would be for the best interests of the minor *Page 559 
children, Marjorie and Frances Bryant, that they be taken in charge by the juvenile court and placed in a family boarding home, and that they be permitted to visit, at stated intervals, the father and the mother who had separated. The children remained in the custody of the juvenile court until November 30, 1927, when Mrs. Bryant, violating the decree of the juvenile court, unlawfully carried away the children from the State of North Carolina to Philadelphia, Pennsylvania.
A petition was presented to the municipal court of Philadelphia County by Margaret A. Rogers, girls' referee of the juvenile court of Buncombe County, praying that the children be given into her custody for the purpose of returning them to North Carolina. A writ of habeas corpus was awarded on January 11, 1928, answers were filed, and after a full hearing, Judge GLASS, on the 27th of July, 1928, remanded the children to the custody of the juvenile court of Buncombe County. Appeal was taken from this order by Margaret M. Bryant.
The errors complained of raise for our consideration the following questions: 1. Was the decree of the North Carolina court valid? 2. Was the judgment of a juvenile court of North Carolina entitled to full faith and credit in the courts of Pennsylvania? 3. Should the exemplified copy of the record have been admitted in evidence? 4. Was the petitioner a proper party to institute these proceedings?
The Act of 1919 creating the juvenile courts in North Carolina provides that the Superior Courts shall have exclusive original jurisdiction of any case of a child less than sixteen years of age who is neglected or is under improper or insufficient guardianship. The act further provides in section 5040 that there should be established in each county in the state a juvenile court as a separate part of the Superior Court of the district. The clerks of the Superior Court of each county *Page 560 
in the state shall act as judge of the juvenile court. The court shall maintain a full and complete record of all the cases brought before it, to be known as the juvenile record.
Section 5044 provides for the filing of a petition and therefrom the court may forthwith, after an investigation by a probation officer, cause to be issued a summons signed by the judge or the clerk of the court requiring the child and the parents to appear and show cause why the child should not be dealt with according to law. Upon return of the summons the court shall proceed to hear the case in a summary manner. The law contemplates that the court may make independent investigation into the habits, surroundings, conditions and tendencies of the child, so as to properly enable it to enter such order or judgment as might best conserve the welfare of the child. If the court is satisfied that the child is in need of care, protection, or discipline, or has been neglected, or in need of more suitable guardianship, it may make an order committing the child, as was done in this case. An appeal may be taken by a dissatisfied party from any judgment or order of the juvenile court but such appeal shall be filed with the juvenile court within five days after the issuance of the judgment or order of the court.
The statute creating this court and providing for its efficient administration has been upheld. Statutes of this kind have been looked upon with general approval: State v. Burnett,179 N.C. 735; In re: John Coston and Ellen Coston, Minors, 187 N.C. 509; Commonwealth v. Fisher, 213 Pa. 48.
The court had jurisdiction of the subject matter and of the parties. They were regularly summoned and were in court in person and were represented by counsel. The record shows that a hearing was had. It was held in the court's chambers, and, although it *Page 561 
apparently was of an informal manner, it was conducted according to their practice and it was entirely regular. Much of the juvenile work is conducted in this State in the same unceremonial way. Every opportunity seemed to have been afforded to the appellant to be heard that she then desired. The judge even changed certain terms and conditions of his decree to meet objections thereto that she raised. We find no reason for holding the decree invalid.
It is contended upon the part of the appellant that the juvenile court is of inferior, special and limited jurisdiction; that it is not a court of record and that full faith and credit should not have been given to its record.
Article 4, section 1, of the Constitution of the United States provides: "Full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state. And the congress may by general laws prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof."
In pursuance of this section, Congress passed the Act of May 26, 1790, which provided "that the records and judicial proceedings of the courts of any state shall be proved and admitted in any court within the United States by the attestation of the clerk, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the attestation is in due form."
In the case of Dixon v. Dixon, 74 Atlantic Reporter 995, a controversy over the custody of children arose between a father, who was then living in New York, and his wife in New Jersey. The custody was awarded to the mother but the father was given the right to visit them. The mother went to Maine and thereupon the original order was modified. The court said: *Page 562 
"There can be no doubt that the order of July 24, 1907, is within the protection of that clause of the Federal Constitution which declares that `full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state.' Discussion is unnecessary, for the decisions are all one way. The rule is that in any controversy between the parents relating to the custody of their children the award made by a competent tribunal is res adjudicata and cannot thereafter be questioned on the same state of facts: Mercein v. People ex rel. Barry, 25 Wend. (N.Y.) 64, 35 Am. Dec. 653; Matter of Lederer, 38 Misc. Rep. 668, 78 N.Y. Supp. 236; Bleakley v. Barclay, 75 Kan. 462, 89 P. 906, 10 L.R.A. (N.S.) 230; Brooks v. Logan, 112 Ind. 183, 13 N.E. 669, 2 Am. St. Rep. 177; Slack v. Perrine, 9 App. Cas. D.C. 128; State v. Baird, 19 N.J. Eq. 481
-486; Stetson v. Stetson, 80 Me. 483, 15 A. 60."
If the judgment of the juvenile court had been offered in evidence in another tribunal in North Carolina, it undoubtedly would have been admitted. It was conclusive evidence there and it is entitled to the same credit and consideration here as in the courts of the state from which the record came: Benton v. Burgot, 10 S.  R. 240; Baxley v. Linah, 16 Pa. 241; Rogers v. Burns,27 Pa. 525; Reber v. Wright, 68 Pa. 471.
The well settled law is that in the absence of fraud or collusion a judgment or decree of a court of competent jurisdiction, regular on its face, cannot be impeached in a collateral proceeding in the same or another court. It is conclusive as to every fact directly adjudicated, or which was necessarily involved in or was material to the adjudication (Metzger's Estate, 242 Pa. 69), and must be given full faith and credit in other jurisdictions as to all matters in controversy: Commonwealth ex rel v. Kelly, 287 Pa. 139; Nash v. *Page 563 
Williams, 87 U.S. 226; White v. Morris, 107 N.C. 93; Glover v. Flowers, 101 N.C. 134.
We do not concede that the juvenile court is an inferior or a special court as that term is generally used. It is a higher rank than that of a justice of the peace or a magistrate. It is a division or a part of the Superior Court. But if we assume that it is an inferior tribunal, the record is still entitled to full credit. It is true that it has no seal but the Act of Congress does not make a seal indispensable to have its record given full faith and credit. It provides only that it must be affixed if there be a seal.
A court may be an inferior or limited tribunal, yet if it has general jurisdiction of any one subject, "its proceedings and judgments in respect to that subject will be sustained by the same liberal presumptions as to the jurisdiction which obtain in the case of the Superior Courts": Edwards v. White, 180 N.C. 56.
In the case of State of Ohio v. Hinchman, 27 Pa. 479, a dispute arose as to whether or not the record of a probate court was entitled to full faith and credit under the Constitution of the United States and the Act of Congress. The court said: "It matters not that the probate court ranks as an inferior tribunal, and not as one of those superior courts, who exercise a common law jurisdiction, and whose acts and judgments are conclusive in themselves; for the strictness with which the proceedings of inferior tribunals are scrutinized, only applies to the question of jurisdiction, and when the existence of that is proved or conceded, the maxim omnia rite acta applies to them as well as to courts of general jurisdiction: 1 Smith's Leading Cases (H.  W.) p. 817. ......
But even if this (the record) were not a sufficient compliance with the Act of Congress we would still treat it as adequate authentication, upon general principles *Page 564 
and independently of the Act of Congress. That act prescribes a general rule which makes records admissible in every state, but it does not exclude any other evidence which the courts of a particular state may deem competent: Baker v. Field, 2 Yeates 532; Kean v. Rice, 12 S.  R. 203."
If the appellant felt an injustice had been done, she had her remedy and could have taken an appeal within five days after the rendition of the judgment. It is not now a question whether the judgment of the North Carolina court was right or wrong. If it was wrong, the appellant should have taken an appeal, but it cannot now be impeached in this collateral proceeding.
It must be conceded as contended by appellant that a judgment before a justice of the peace obtained in another state is not within the Act of Congress directing the mode of authentication of the records and judicial proceedings of the courts of several states: Snyder v. Wise, 10 Pa. 157. The reasoning in that case, however, does not apply to that of a juvenile court where the statute expressly provides for an appointment of a clerk and maintaining a full and complete record, especially where the juvenile court is a part of the Superior Court which is recognized as a court of record and a court of general jurisdiction. A record of the justice of the peace can not be authenticated as provided by the Constitution or the Act of Congress, as a justice of the peace has no official clerk and therefore it is impossible for him to certify the proceedings according to the Act of Congress.
We are of the opinion that the record was correctly admitted.
We think there is no merit in the objection to the admission of the exemplification of the record. The record offered in evidence shows that it had been *Page 565 
certified to and authenticated by J.B. Cain, clerk of the Superior Court and the clerk of the juvenile court of Buncombe County. It was also certified by HON. CARL B. HYATT, judge of the juvenile court. HON. WALTER E. MOORE, judge of the Superior Court, certified that J.B. Cain was the clerk of the Superior Court and of the juvenile court. It was also further certified by J.B. Cain, clerk of the Superior Court and clerk of the juvenile court, that HON. WALTER E. MOORE was the judge of the Superior Court and it was also certified by HON. WALTER E. MOORE that HON. CARL B. HYATT was the duly constituted judge of the juvenile court, and J.B. Cain likewise certified that HON. CARL B. HYATT was the judge of the juvenile court. These certificates are in form and meet the requirements of the statute of the United States providing for authentication of judgments from one state to another, which provides: "The records and judicial proceedings of the courts of any state or territory, or of any such country, shall be proved or admitted in any other court within the United States, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, that the said attestation is in due form. And the said records and judicial proceedings, so authenticated, shall have such faith and credit given to them in every court within the United States as they have by law or usage in the courts of the state from which they are taken": Rev. Stat. 905, et seq. U.S.C.A., Title 28, Secs. 687, et seq.
That brings for our consideration the last question, namely, whether the petitioner is a proper party to institute these proceedings. The appellant contends that under the commitment of Judge HYATT, the two minors were placed in the custody of Mrs. Addie Floyd, boarding house keeper, and that she is the only person entitled *Page 566 
to custody of the minors; that, therefore, Margaret A. Rogers, the girls' referee, was not a proper petitioner as she was not entitled to the custody of the minors. Under the statute the minors were in the legal custody and control of the juvenile court and subject to its order, and therefore the court had, through its proper agent, the petitioner, a right to institute a proceeding to obtain possession of the children from any illegal detention. The petitioner had a legal interest in the proceeding and had the right to secure the possession of the minors.
A careful examination of the able arguments of counsel in this case brings us to the conclusion that the learned trial judge's findings are correct. If the appellant feels that an injustice has been done, she can make her appeal to the court whose judgment she sought to defeat by clandestinely carrying away the children while under the control of the State of North Carolina by a formal order of its court. It would be disturbing to the comity existing between states if the courts of one state did not aid, if possible, to defeat an act that had the fraudulent purpose of frustrating a court's decree of a sister state.
The judgment of the lower court is affirmed.